Citation Nr: 1135370	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-37 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1948 to November 1958.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that service connection for tinnitus was granted in an April 2011 rating decision.  This represents a full grant of the benefits sought in regard to that issue.  

The issue of entitlement to service connection for bilateral hearing loss disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability was denied in an unappealed October 2006 rating decision.
 
2.  The evidence added to the record since the October 2006 rating decision is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a bilateral hearing loss disability.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish service connection for a particular disability, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impairment in hearing acuity is not considered a disability for purposes of an award of service connection unless audiometric test results, including speech recognition scores, have reached a certain level.  The provisions of 38 C.F.R. § 3.385 provide that:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Analysis

Initially, the Board is reopening the claim of entitlement to service connection for bilateral hearing loss disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The issue of entitlement to service connection for bilateral hearing loss disability was previously addressed and denied by the AOJ in October 2006.  The basis for the denial was the lack of a currently diagnosed hearing loss disability and no evidence that such disability, if it did exist, was related to active military service.  At the time of the prior decision, the record included the service records and statements from the Veteran.  

The Veteran was notified of the October 2006 rating decision and of his appellate rights that same month; however, he did file a notice of disagreement with the denial of service connection.

At the time of the prior decision in October 2006, there was no evidence of hearing loss disability during service and/or no evidence of hearing loss disability for VA compensation purposes.  The evidence submitted since the prior final denial in October 2006 is new and material.  In particular, the Board observes that the newly submitted evidence shows a current hearing loss disability.  The March 2011 VA examination report reflects bilateral normal-to-severe sensorineural hearing loss disability, and notes that an uninterpreted May 2009 audiogram shows hearing loss disability.  

The evidence of a current hearing loss disability for VA purposes relates to an unsubstantiated fact necessary to establish the claim, and raises a reasonable possibility of substantiating the claim.  The Board notes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  The evidence submitted since the prior final denial is new and material.  Thus, the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service connection for bilateral hearing loss disability is granted.  


REMAND

Having reopened the case, the Board finds the evidence is insufficient for a determination in this case.  

Initially, the Board notes that the March 2011 VA examination report reflects a diagnosis of bilateral normal-to-severe sensorineural hearing loss disability.  In addition, an April 2011 rating decision reflects service connection has been established for tinnitus due to in-service acoustic trauma.  Thus, the remaining element that must be satisfied for the benefits sought on appeal is a nexus between hearing loss disability and active service or hearing loss disability and tinnitus.  

The Board notes that service records reflect whispered voice testing was 15/15 on the right and 15/15 on the left at service entrance in November 1947, on examination in November 1951, and as reflected on the November 1957 separation examination report.  The March 2011 VA examiner opined that is less than likely that the Veteran's hearing loss disability is due to in-service acoustic trauma, noting no change in the whispered voice testing from service entrance to separation, and an April 2011 addendum to the report notes the following:

While this is a poor measure of high frequency hearing loss disability it is consistent that the Veteran['s] hearing does not appear to have changed while he was in military service.  I am of the opinion that the bilateral hearing loss disability is less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma from military service.  With the Veterans post military civilian occupations and the fact the 3 whisper tests yielded the same score over this veterans career it would be a stretch to say the loss disability was due to military service alone.  One must consider that a normal whisper test at entry to the service could have possibly overlooked a bilateral high frequency hearing loss disability that the Veteran was not aware that he had at the time of enlistment or that the Veteran has indicated that his post military civilian jobs were as a truck driver for nearly thirty five years and that he also worked construction for two years without hearing protection.  Both scenarios are plausible and certainly could factor into the hearing loss disability equation.  

To the extent that the VA examiner observes that the Veteran may have had a hearing loss disability at the time of enlistment, the Board notes that absent clear and unmistakable evidence that the disability existed prior to service, the Veteran is entitled to a presumption of soundness upon his entry into active duty.  38 U.S.C.A. § 1111, VAOPGCPREC 3-2003 (July 16, 2003).  

To the extent that a hearing loss disability is not shown in service, the Board observes that in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability. 

The Board further notes that in Fagan v. Shinseki, 573 F.3d 1282, 1284 (Fed. Cir. 2009), the Court stated that whispered voice tests do not exclude the possibility of hearing damage in the higher frequency ranges.  Additionally, service connection may be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year following discharge from active service.  

Furthermore, the March 2011 VA examination report appears to make a connection between hearing loss and tinnitus.  Specifically, the examiner noted the following:

IS TINNITUS AS LIKELY AS NOT A SYMPTOM ASSOCIATED WITH THE HEARING LOSS DISABILITY?  Yes  

Except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  As such, the Board finds that the examination report and opinion appears to be less than adequate for a determination in regard to whether service connection for bilateral hearing loss disability is warranted.  Thus, an additional opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the claims file to the March 2011 VA examiner, if available; otherwise, another VA examiner.  The examiner should consider the Veteran's reports of in-service noise exposure to be credible and consistent with his military service.  With this in mind, the examiner should provide an opinion as to whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any hearing loss disability for VA compensation purposes had an onset during service, was initially manifested within one year after separation from service, or is otherwise etiologically related to service.  

The examiner should also indicate whether it is at least as likely as not (probability of 50% or greater) that the Veteran's hearing loss disability is proximately due to or a result of service-connected tinnitus.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner is unable to provide the requested opinion, he/she should fully explain why such opinion could not be rendered. 

2.  In light of the above, the claim should be readjudciated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


